                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


Karlos Kowaleski et al,

                           Plaintiffs,       Case No. 20-10056

v.                                           Judith E. Levy
                                             United States District Judge
Werner Co (DE),
                                             Mag. Judge R. Steven Whalen
                           Defendant.

________________________________/

  ORDER DENYING PLAINTIFFS’ RENEWED MOTION FOR
   LEAVE TO FILE A FIRST AMENDED COMPLAINT [18],
 DENYING PLAINTIFFS’ AMENDED RENEWED MOTION FOR
 LEAVE TO FILE A FIRST AMENDED COMPLAINT [22], AND
 GRANTING PLAINTIFFS’ SECOND AMENDED MOTION FOR
   LEAVE TO FILE A FIRST AMENDED COMPLAINT [26]

      Before the Court are three motions for leave to file a first amended

complaint. First, on December 8, 2020, Plaintiff filed a renewed1 motion

for leave to file a first amended complaint, seeking to add Home Depot

Inc. (“Home Depot”) as an additional defendant. (ECF No. 18.) On

January 18, 2021, Plaintiff filed an amended renewed motion for leave to


      1 Plaintiff first filed a motion for leave to file a first amended complaint on
October 21, 2020. (ECF No. 14.) Plaintiff’s motion was stricken pursuant to order of
the Court on December 8, 2020, for failure to comply with Local Rule 15.1 by failing
to attach the proposed amended pleading to the motion. (ECF No. 17.)
file a first amended complaint. (ECF No. 22.) Plaintiff again sought to

add Home Depot as an additional defendant and newly sought to add a

claim against Defendant Werner Co (DE) for violation of an express

warranty. (Id. at PageID.122–123.) On March 16, 2021, a discovery

dispute status conference was held by video conference and oral

argument was heard. (ECF No. 25.) At that conference, the Court

discussed several jurisdictional deficiencies with Plaintiff’s proposed first

amended complaint with regard to the anticipated new defendant Home

Depot. Plaintiff was permitted to file a second amended motion for leave

to file a first amended complaint, which Plaintiff subsequently filed on

March 24, 2021. (ECF No. 26.)

     Leave to amend is to be freely granted by the Court “when justice

so requires.” Fed. R. Civ. P. 15(a)(2). “Factors that may affect that

determination include undue delay in filing, lack of notice to the opposing

party, bad faith by the moving party, repeated failure to cure deficiencies

by previous amendment, undue prejudice to the opposing party, and

futility of the amendment.” Com. Money Ctr., Inc. v. Ill. Union Ins. Co.,

508 F.3d 327, 346 (6th Cir. 2007) (citing Wade v. Knoxville Utils. Bd., 259

F.3d 452, 459 (6th Cir. 2001)).


                                     2
     Defendant Werner has no objection to the addition of an express

warranty claim. (ECF No. 26, PageID.152–153.) Furthermore, the Court

finds that adding Home Depot will not cause undue delay or prejudice to

Defendant Werner. Accordingly, leave to amend is appropriate under

Fed. R. Civ. P. 15(a)(2).

     Plaintiff’s renewed motion for leave to file a first amended

complaint, as well as Plaintiff’s amended renewed motion for leave to file

a first amended complaint, are DENIED. Plaintiff’s second amended

motion for leave to file a first amended complaint is GRANTED.

     IT IS SO ORDERED.

Dated: June 3, 2021                     s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 3, 2021.
                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    3
